Citation Nr: 0424896	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  98-07 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased disability evaluation for 
hemorrhoids, currently evaluated as 20 percent disabling.

2. Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from May 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) that denied, in 
pertinent part, entitlements to an increased evaluation for 
hemorrhoids and service connection for bilateral hearing 
loss.  Subsequently, the criteria to perfect the appeal were 
met.  In September 1999, the Board determined that an 
increased evaluation of 10 percent for post-operative 
residuals of hemorrhoid surgery was warranted.  In a June 
1999 rating decision, the RO increased the disability 
evaluation to 10 percent and effectuated the award as of 
February 3, 1997, the date of receipt of claim on appeal.  

In May 2001, the United States Court of Appeals for Veterans 
Claims (Court) ordered that the September 1999 Board decision 
be vacated and remanded the matters on appeal to the Board 
for readjudication.  In December 2002, the Board ordered 
further development with the case and was sent to the Board's 
Evidence Development Unit (EDU) to undertake the requested 
development.  In July 2003,  the Board issued a remand after 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) (2002) 
in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  In March 2004, the RO increased 
the evaluation for hemorrhoids to 20 percent disabling 
effective February 3, 1997.  

The issue service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In a November 2000 statement, the veteran implicitly stated 
that his knee and lower back/spine disorders are related to 
active service.  The RO has taken no action regarding these 
issues and they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1. The veteran manifests impairment of sphincter control and 
stricture of the rectum as a result of his 
hemorrhoidectomies.

2. The veteran's impairment of sphincter control is 
productive of extensive leakage and fairly frequent 
involuntary bowel movements, but not complete loss of 
sphincter control.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for the 
veteran's service-connected hemorrhoids have not been met. 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.114, Diagnostic Code 7336 (2003).

2. The criteria for a separate compensable rating of 60 
percent rating for the veteran's residuals of his 
hemorrhoidectomies have been met.  38 C.F.R. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.114, 
Diagnostic Code 7332, 7333 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Hemorrhoids

A. Historical Review and Procedural History 

An October 1986 RO memorandum and a December 1986 deferred 
rating decision reflect that the veteran's claims folder was 
lost and "rebuilt."  In March 2003, the National Personnel 
Records Center (NPRC) reported that the veteran's personnel 
file could not be reconstructed because his records were lost 
during a fire at the Records Center in St. Louis, Missouri, 
in July 1973. 

Thus, in this folder, the veteran's oldest medical records 
begin in the late 1960s.  The medical records show that the 
veteran was diagnosed with hemorrhoids on multiple occasions 
and underwent several hemorrhoid surgical procedures (see 
i.e., VA records dated in August 1975, November 1981, 
November 1994).  In a June 1987 rating decision, the RO noted 
that service connection for hemorrhoids was in effect since 
November 1975.

In February 1997, the veteran submitted a claim for an 
increased disability rating for his service-connected 
hemorrhoids.  In September 1999, the Board awarded a 10 
percent disability evaluation for his hemorrhoids.  In May 
2001, the Court ordered that the September 1999 Board 
decision be vacated and that the matters be remanded to the 
Board for readjudication.  In that decision, the Court 
determined that the Board failed to provide an adequate 
statement of reasons or bases with respect to VA examiner's 
finding that the veteran exhibited "poor sphincter tone and 
frequent incontinence." (See Court's Order).  Thereafter, as 
noted above, the Board remanded the issue and specifically 
requested that VA examiner comment on whether the service-
connected hemorrhoid disability had caused impairment of the 
sphincter control of the rectum and anus and the extent to 
which should be described.  In March 2004, the RO increased 
the disability rating to 20 percent for his service-connected 
hemorrhoids.  At that time, the RO tacitly denied a separate 
compensable disability rating for the veteran's residuals of 
hemorrhoidectomies.

B. Relevant Law, Evidence, and Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
While the veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 10 percent 
evaluation is warranted for large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences. A 20 percent disability is called for 
in cases involving persisting bleeding with secondary anemia 
or with fissures. 38 C.F.R. § 4.114, Diagnostic Code 7336.

In reviewing the veteran's record, the Board observes that 
the veteran has already been awarded the maximum disability 
rating for hemorrhoids, which consists of persistent bleeding 
and secondary anemia.  The Board has no reason to doubt that 
the veteran's service-connected hemorrhoids affect his 
ability to function.  However, the evidence of record is not 
indicative of an exceptional or unusual disability picture 
and is not reflective of any factor that takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the veteran's disability 
picture does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2003).

Nevertheless, VA may award separate compensable disability 
ratings for impairment which is not duplicative or 
overlapping with the symptomatology of any other disability.  
See Estaban v. Brown, 6 Vet. App. 296 (1994).  In the present 
case, the veteran will be separately evaluated based upon 
residuals of hemorrhoidectomies, as the medical evidence 
suggests this symptomatology is distinct from that resulting 
from his hemorrhoids.  Therefore, it is necessary to next 
consider the applicability of Diagnostic Codes 7332 and 7333 
with the veteran's entitlement to separate evaluations under 
those diagnostic codes.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7332, for impairment 
of sphincter control of the rectum and anus, a noncompensable 
rating is awarded for healed or slight impairment, without 
leakage.  A 10 percent rating is warranted for constant 
slight, or occasional moderate leakage.  A 30 percent rating 
is warranted for occasional involuntary bowel movements, 
necessitating wearing of a pad. 38 C.F.R. § 4.114, Diagnostic 
Code 7332 (2003).  A 60 percent rating is warranted for 
extensive leakage and fairly frequent involuntary bowel 
movements.  A 100 percent rating is warranted for complete 
loss of sphincter control.

Under 38 C.F.R. § 4.114, Diagnostic Code 7333, for stricture 
of the rectum and anus, a 30 percent rating is warranted for 
moderate reduction of lumen or moderate constant leakage.  A 
50 percent is warranted for great reduction of lumen, or 
extensive leakage.  A 100 percent is warranted for strictures 
that require colostomy.

Medical evidence consists of VA treatment records and 
compensation examinations.  VA treatment records dated in 
October and November 1994, and January 1995 showed the 
following: complaints of stool leakage two to three times a 
day even after wiping and cleaning, rectal pain and itching; 
diagnoses of internal and external hemorrhoids; and evidence 
of surgical procedures for hemorrhoids.

The report of the June 1998 VA compensation examination 
showed complaints of poor sphincter control when his stools 
are soft and frequent soiling.  He also reported that at 
times, he wears toilet tissue as pads.  The examiner noted 
that the veteran was not taking Metamucil.  On examination, 
the veteran exhibited slight soil on his clothes, poor 
sphincter tone, negative evidence of anemia and fissures, and 
small and barely palpable internal hemorrhoids.  Diagnoses of 
internal hemorrhoids and status post three surgical 
procedures with poor sphincter tone and frequent incontinence 
were advanced.  

The report of the February 2004 VA compensation examination 
showed complaints of constipation and bowel movements of two 
to three per week, sticky stools, frequent soiling of his 
underwear from fecal leakages, regular use of padding, and 
poor sphincter control in his anal area; and evidence of mild 
hemorrhoids with occasional bleeding.  On examination, the 
veteran's anal area did not reveal any significant skin tags 
or prolapsed hemorrhoids, evidence of colostomy, fecal 
leakage, or evidence of significant external or internal 
hemorrhoids, but revealed somewhat narrow size of the lumen 
in his rectum and anus.  The physician opined that the pain 
and the narrowness in his anal opening are likely to be 
secondary to his multiple surgeries for hemorrhoids in the 
past.  He did not make any remarks regarding the veteran's 
complaint of the poor sphincter control.  

Diagnoses of recurrent mild hemorrhoids with rectal pain and 
occasional bleeding; frequent fecal leakages requiring the 
use of padding with toilet paper or tissues on daily basis; 
mild anemia secondary to hemorrhoids; and reduction of the 
lumen of anorectal area, which is mild to moderate, from 
stricture secondary to the hemorrhoidectomies.  The physician 
reported negative evidence of local prolapse, fissure, or 
persistent bleeding.  Again, the physician did not make any 
comments regarding the veteran's complaint of poor sphincter 
control, but noted that the veteran's medical records and C-
file were reviewed.

After consideration of the veteran's records, including his 
statements on appeal, the Board finds that the veteran is 
entitled to a separate disability rating of 60 percent for 
residuals of his hemorrhoidectomies.  Subjective complaints 
include frequent soiling, the use of padding, and poor 
sphincter control.  Objective findings include frequent fecal 
leakages that requires the use of padding, status post three 
surgical procedures with poor sphincter control and frequent 
incontinence, and mild to moderate reduction of the lumen in 
the anorectal area likely from stricture.  Based on the 
complaints and clinical findings, it appears that the 
veteran's residuals of hemorrhoidectomies are manifested by 
symptoms of extensive leakage and fairly frequent involuntary 
bowel movements as delineated under Diagnostic Code 7332.  

The Board acknowledges that the physician conducting the most 
recent compensation examination never indicated that the 
veteran exhibited poor sphincter control, but instead 
advanced a diagnosis of stricture of the anus.  The Board 
also notes that the physician, after reviewing the veteran's 
file, did not negate the diagnosis of status post three 
surgical procedures with poor sphincter tone and frequent 
incontinence.  Therefore, although the present level of 
disability is the Board's primary concern, the finds that 
without contrary evidence to the June 1998 diagnosis of 
frequent incontinence, a reasonable doubt arises regarding 
the degree of disability of the residuals of his 
hemorrhoidectomies, and such doubt is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2003).  Moreover, under VA 
law, where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Thus, a separate disability rating 
of 60 percent for his residuals of hemorrhoidectomies is 
awarded.

Additionally, a separate evaluation under Diagnostic Code 
7333, for stricture of the rectum and the anus, is not 
warranted.  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  In this case, the criteria for stricture and 
impairment of sphincter control both require evidence of 
leakage to be awarded with a compensable evaluation.  Because 
the evaluation of the same manifestation under different 
diagnoses is to be avoided, the Board finds that a separate 
compensable evaluation for the veteran's stricture is not 
warranted.  38 C.F.R. § 4.14 (2003).

The report of the February 2004 examination shows that the 
veteran does not manifest colostomy.  Furthermore, there is 
no medical evidence or subjective complaint of a 
manifestations of complete loss of sphincter control.  Thus, 
in this case, the medical evidence does not reflect a 
disability picture manifested by the criteria for a rating in 
excess of 60 percent under Diagnostic Code 7332 or 7333.  
Thus, a higher rating is not warranted.  

II. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for an increased rating, the evidence 
VA will seek to provide, and the evidence the claimant is 
expected to provide.  Relevant medical records have been 
obtained and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

In July 2004, VA General Counsel issued a memorandum that 
stated that VCAA-complying notice can be provided by 
documents given to a claimant by VA and devoted solely to 
notifying the claimant of the information and evidence 
necessary to substantiate the claim, to indicating which 
party is responsible for obtaining which portion of such 
information and evidence, and to requesting that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  The General Counsel further noted 
that the notice requirement of section 5103(a) and section 
3.159(b)(1) can be satisfied by a document such as statement 
of the case and rating decision.  VAOPGCPREC 7-2004 (General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 
2000)).  In this case, the March 2003 VA correspondence 
provided the veteran with the information and evidence needed 
to substantiate the claim, and that letter, along with the 
March 2004 supplemental statement of the case provided the 
veteran with the information indicating which party is 
responsible for obtaining which portion of such information 
and informed him of the opportunity to provide any evidence 
in his possession that pertains to the claim.

The Board further notes that information regarding 38 C.F.R. 
§ 3.159 was sent to the veteran after the RO's decision that 
is the basis for this appeal.  See Pelegrini II, No. 01-944, 
slip op. at 8-11 (June 24, 2004).  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Here, although the complete VCAA information was not given to 
the veteran prior to the first agency of original 
jurisdiction (AOJ) adjudication of the claim, the SOC and 
other VA correspondence were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and its content fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
correspondence.  Moreover, in September 2002, the veteran 
asserted that he did not have any evidence to submit to VA.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by providing VA 
examinations.  The Board concludes, therefore, that a 
decision on the merits at this time with respect to the issue 
of an increased disability evaluation for the veteran's 
hemorrhoids does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); VAOPGCPREC 7-2004 (June 24, 2004).  


ORDER

An increased rating in excess of 20 percent for the veteran's 
hemorrhoids is DENIED.

A separate compensable rating of 60 percent for the veteran's 
residuals of hemorrhoidectomies is GRANTED, subject to 
applicable regulatory provisions governing payment of 
monetary awards.


REMAND

The claims folder does not contain a copy of the veteran's 
service personnel or medical records (SMRs).  A response from 
the National Personnel Records Center (NPRC) reflects that 
the veteran's service personnel records were destroyed during 
a fire in July 1973 in the area where the veteran's service 
medical records were stored at the Records Center in St. 
Louis, Missouri.  In such cases, VA's duty to assist is 
heightened and includes an obligation to search alternative 
forms of records which support the veteran's case.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

The Board observes that the RO performed a search with the 
NPRC to obtain the veteran's sick reports.  The response from 
the NPRC reflects that it needed more information to complete 
the RO's request for sick reports, , i.e., search time to 90 
days.  The RO has not asked the veteran for the additional 
information regarding his sick calls, if any, for his 
bilateral hearing loss.  

The veteran has been afforded VA audiological examination; VA 
physician, however, could not provide an etiology of the 
veteran's bilateral hearing loss without a review of his 
service medical records.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where service 
medical records are presumed destroyed, VA has the heightened 
duty to assist the veteran, including the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Given that the veteran's service medical records were 
damaged, the Board finds that an adequate nexus opinion for 
VA purposes determining the etiology of the veteran's hearing 
loss is required.  Hayre v. West, 188 F.3d 1327 (1999) 
(overruled on other grounds); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the 
notification requirements set forth in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully complied with 
and satisfied.  This includes notifying 
the veteran of the information and 
evidence (1) not of record that is 
necessary to substantiate the claim, 
(2) that VA will seek to provide, and 
(3) that the veteran is expected to 
provide.  The veteran should also be 
asked to provide any evidence in his 
possession that pertains to the claim.  
These include in his narrative a 
description of his military occupation 
and general duties he performed at the 
time, contemporaneous letters to home, 
medical reports, statements from fellow 
service members, and newspaper articles 
that show evidence of the veteran's in-
service noise exposure.  

2.  The RO should contact the veteran and 
ask him for his complete organization 
unit assignment at the time that he went 
on sick calls, if any.  If sufficient 
information is obtained, the RO should 
then perform another search with the 
National Personnel Records Center (NPRC) 
to search for service medical records, 
morning reports, sick call reports, 
and/or reports from the Surgeon General's 
Office.  If insufficient information is 
available to conduct another search, that 
should be noted in the record.  If no 
additional governmental records from any 
source are located, the veteran should be 
so notified.  

3.  The RO should ask the veteran to 
provide reports of any post-service 
physical examinations.  The RO should 
also request that he provide information 
as to all treatment of his hearing loss, 
including the names and addresses of all 
health care providers, clinics, and 
hospitals, and the approximate dates of 
treatment.  This should include a 
request to provide the information 
needed to obtain records from his 
employers at the GM&O Railroad and 
International Paper Company.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact all identified employers and 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the claims file.  

4. After associating additional 
document, if any, into the claims 
folder, the RO should then send the 
claims folder to an examiner for 
review.  The examiner should 
specifically state that such a review 
was conducted.  

The examiner should advance an opinion 
addressing the following questions:  Is 
it more likely than not (i.e., 
probability greater than 50 percent); 
at least as likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability less 
than 50 percent) that any identified 
hearing loss had its onset during 
active service; is etiologically 
related to his in-service noise 
exposure, if any; or is in any other 
way causally related to his active 
service? 

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  Using 
language such as "may or might have 
caused" or could have caused" is not 
acceptable for the purposes of this 
examination. 

5. The RO should then readjudicate the 
veteran's entitlement to service 
connection for bilateral hearing loss.  
If the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
and his accredited representative 
should be given the opportunity to 
respond to the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



